ON REHEARING

PER CURIAM.
We granted rehearing to reconsider whether the trial court committed manifest error in finding that the Volkswagen seat was defectively designed, and whether plaintiffs presented reliable evidence that a feasible alternative design existed that would have prevented the decedent’s death.
Upon further review, we find that the evidence supports the trial court’s findings. Accordingly, we reinstate our original opinion which reaffirms the trial court’s judgment.
ORIGINAL OPINION REINSTATED.
LEMMON, J., concurs.
VICTORY and MARCUS, JJ., dissent.
WATSON, J., not on panel, Rule IV, Part 2, § 3.